08/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 06-0544


                                       PR 06-0544
                                                                            FILED
                                                                             AUG 0 3 2021
                                                                           Bowen Greenwood
IN RE PETITION OF JOSEPH J. McKAY FOR                                    Clerk of Supreme Court

REINSTATEMENT TO ACTIVE STATUS IN THE                                     oIttYrfe'na
BAR OF MONTANA



      Joseph J. McKay has petitioned the Court for reinstatement to active status in the
State Bar of Montana. McKay was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. McKay has provided a letter from the State Bar certifying that McKay
has now completed all CLE requirements for that reporting year, in accordance with
Rule 13 of the CLE Rules. The Petition states that McKay is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules ofProfessional Conduct while on inactive status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Joseph J. McKay for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues,fees, and the state license tax to the State Bar of Montana, McKay shall be reinstated.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                       \Z__471
      DATED this           day of August, 2021.




                                                         1
                                                         7-66- ,4-/L-
  ../j~4
L
'‘